Citation Nr: 1000106	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-02 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition, claimed as jungle rot.

2.  Entitlement to service connection for residuals of steam 
burns to the left and right hands and arms.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 
1970, and his decorations include the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

The issue of entitlement to service connection for residuals 
of steam burns to the left and right hands and arms is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A bilateral foot condition, to include toenail fungus, did 
not originate in service or for many years thereafter, and it 
is not related to any incident of service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot 
condition, to include toenail fungus, are not met.  38 C.F.R. 
§§ 1110, 1116, 1154, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
a bilateral foot condition in the January 2006 rating 
decision, he was provided notice of the VCAA in August 2005.  
The VCAA letter indicated the types of information and 
evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice 
in November 2006, pertaining to the downstream disability 
rating and effective date elements of his claim, with 
subsequent readjudication in a January 2007 supplemental 
statement of the case.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Mayfield, 444 F.3d 1328; 
Pelegrini, 18 Vet. App. 112.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, and 
statements from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975 will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West 2002).  When such a veteran develops a disease listed 
in 38 C.F.R. § 3.309(e) to a degree of 10 percent or more 
following his service in the Republic of Vietnam, the disease 
shall be presumed to have been incurred during service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2009). 

Analysis

The Veteran contends that he has jungle rot of both feet due 
to service.  On his claim for benefits, he indicated that the 
condition began in August 1969 and that he was treated for 
the condition at an Army medic clinic in DaNang, Vietnam.

His service treatment records reflect no complaint, finding, 
or diagnosis of a foot condition, other than an infection due 
to an ingrown toenail of the left great toe.

An October 1970 VA examination report reflects complaints of 
a chronic infection of the left great toe.  Examination 
revealed no abnormalities other than a chronic severe 
paronychia of the left great toe related to an ingrown 
toenail.  

An October 2005 VA treatment note reflects a finding of thick 
toenails with yellow discoloration bilaterally and an 
assessment of bilateral toenail fungus.

Initially, the Board notes that service connection is already 
in effect for an ingrown toenail of the great left toe with 
chronic infection.  Thus, that disability will not be 
considered at this time.  

Given the above, the Board finds that a bilateral foot 
condition, to include toenail fungus, did not originate in 
service or for many years thereafter.  There is no evidence 
of a foot disorder in service or until October 2006, which is 
over 35 years after separation from service.  The Board finds 
especially probative the October 1970 VA examination report, 
completed just two months after separation, which reflects no 
abnormalities other than a chronic severe paronychia of the 
left great toe related to an ingrown toenail.  The passage of 
many years between discharge from active service and any 
medical complaints or documentation of a claimed disability 
is a factor that weighs against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Further, the Veteran has not presented any competent 
medical evidence of a link between his bilateral foot 
condition, diagnosed as toenail fungus, and service.  Thus, 
the Board also finds that a bilateral foot condition, to 
include toenail fungus, is not related to any incident of 
service.  

The Board notes that the Veteran was awarded the Purple Heart 
Medal.  As the evidence of record supports a finding that he 
was engaged in combat during his active duty service, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. 
§ 3.304(d) (2009) are for application in this case.  Thus, 
the Board accepts the Veteran's report of having jungle rot 
in service.  However, as noted above, no foot condition was 
shown on separation, indicating that whatever he had was 
acute and transitory, or for many years after discharge and 
there is no evidence of a nexus between currently diagnosed 
toenail fungus and service.  Thus, even considering the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
service connection is not warranted for a bilateral foot 
condition, claimed as jungle rot.

The Board also acknowledges that the Veteran served in the 
Republic of Vietnam during the Vietnam Era, and therefore he 
is presumed exposed to herbicides such as Agent Orange.  
However, toenail fungus is not one of the diseases listed in 
38 C.F.R. § 3.309(e), and as such the statutory presumption 
that certain diseases are the result of exposure to 
herbicides in service is inapplicable with respect to this 
claim.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In sum, service connection for a bilateral foot condition, to 
include toenail fungus, is not warranted on any basis.


ORDER

Service connection for a bilateral foot condition, to include 
toenail fungus, is denied.




REMAND

The Board finds that further development is required on the 
claim for service connection for residuals of steam burns to 
the left and right hands and arms.

The Veteran contends that he has nerve damage in both hands 
due to hot steam burns in service.

The Veteran's service treatment records reflect that he 
scalded his hands while pouring water over hot ashes on March 
1, 1968.  Examination revealed first-degree burns on the 
dorsal surface of both hands.  Furacin (antibacterial) 
dressing was applied and Percodan (pain medication) was 
dispensed.  On March 5, 1968, the burns were noted as well 
healed.  There are no further records regarding the burns.  
Then, an August 1970 separation examination report reflects a 
normal clinical evaluation of the skin and upper extremities.

Two months following separation from service, an October 1970 
VA examination report reflects that no burn scars were 
present on the hands and that an evaluation of the nervous 
system, including sensory status, was normal.  

Years later, an October 2005 primary care note from the 
Pittsburgh VA Medical Center (VAMC) reflects a history of 
bilateral hand pain and numbness since a steam burn in 
service, a family history of amyotrophic lateral sclerosis 
(ALS) and diabetes, findings of good hand strength 
bilaterally but a mild tremor of the left hand, a diagnosis 
of peripheral pain and numbness, and a plan to order an EMG 
to rule out complex pathology.  

A November 2005 VA EMG report reflects diagnoses of 
peripheral polyneuropathy of the upper extremities and left 
lower extremity, which is seen in hereditary motor sensory 
neuropathies as well as some other more unusual syndromes and 
also in diabetic neuropathy, and median neuropathy (carpal 
tunnel syndrome).  

A September 2006 VA orthopedics consult note reflects the 
physician's assessment that the Veteran has a history of 
trauma to the hands with a steam injury and that he has some 
aspect of complex regional pain syndrome in the hands with 
cold sensitivity and burning pain in a non-dermatomal 
distribution; that the Veteran has a form of carpal tunnel 
syndrome but it is unclear whether it is a result of diabetes 
or other systemic problem; and that the neuropathy may also 
be related to nutritional deficiencies or other systemic 
problems.

In a December 2006 VA neurology note, the physician observed 
that the Veteran's burning and aching affected predominantly 
the dorsum of the hands and commented that it was interesting 
that the Veteran had a burn in the same distribution in 1968.  
The physician noted, however, that the Veteran's symptoms did 
not start shortly after the burn but 15 years ago in the 
early 1990s.  The physician stated that it is difficult to 
establish the exact underlying etiology of the Veteran's 
discomfort but that the pain may not be directly a 
consequence of neuropathy but musculoskeletal in origin.  
Lastly, the physician noted that a low dose of amitriptyline 
would be prescribed, additional laboratory testing would be 
performed, and that the Veteran may be referred for a 
rheumatology consult.

Given the unclear etiology of the Veteran's hand symptoms, 
the acknowledgment of a possible link between the Veteran's 
symptoms and the in-service steam burn, and plans for further 
testing and treatment, the Board finds that additional 
development is warranted to obtain the Veteran's most current 
VA medical records, pursuant to 38 C.F.R. §3.159(c) (2009), 
and to obtain a VA examination with opinion.

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim.  The RO 
should attempt to obtain any additional evidence for which 
the Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim.  

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  

In any event, the RO should associate with 
the claims file any pertinent records from 
the Pittsburgh VAMC since December 2006.  

All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any residuals of steam burns 
to the left and right hands.  His claims 
file should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
diagnosed polyneuropathy of the upper 
extremities had its onset in service or is 
related to service.  In rendering this 
opinion, the examiner should carefully 
review the Veteran's VA treatment records, 
including any since December 2006.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


